Citation Nr: 1645027	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  15-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for strain and arthritis of the left knee (a left knee disability), including as secondary to the service-connected back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1946 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2015, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Indianapolis, Indiana (a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on VBMS.

In February 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the AOJ's compliance with the February 2016 Board Remand is included in the Remand section below.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the AOJ.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for a left knee disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Pursuant to the February 2016 Board Remand, the Veteran was afforded a VA examination of the knees in May 2016.  At that time, the Veteran was diagnosed with left knee strain and arthritis.  As to direct service connection, the VA examiner opined that the left knee disability was less likely than not incurred in, or caused by, the claimed in-service injury, event or illness.  The VA examiner explained that there is no evidence of any connection and there is no clearly documented continuum of care (of the left knee disability) from service until 2014; however, inconsistent with the VA examiner's rationale, in a May 2005 VA treatment record, the Veteran complained of left leg pain in the knee area.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).  

In addition, as to the theory of secondary service connection (secondary to the service-connected back disability), the VA examiner opined that the left knee disability is less likely than not proximately due to, or the result of, the Veteran's service-connected back disability as there is no evidence that the left knee disability is secondary to, or chronically worsened by, the lumbar arthritis.  The VA examiner explained that there is no evidence of any connection and there is no clearly abnormal gait that could have placed undue strain on the left knee; however, the VA examiner also indicated in the May 2016 VA examination report that the Veteran regularly uses a walker as a normal mode of locomotion.  The VA examiner did not explain the significance, if any, of the use of the assistive device (walker) on the Veteran's gait, or the effect, if any, on the Veteran's gait without the use of the walker.  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the current left knee disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If possible, request that the VA examiner who conducted the May 2016 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the May 2016 VA examiner is not available, obtain the requested opinion from another VA physician.  A VA physician with expertise in orthopedic surgery is preferred but not required.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current left knee disability had onset in service or is etiologically directly related to active service, to include the Veteran's reported left knee injury during a basketball game in service?

b) Is it at least as likely as not (50 percent probability or greater) that the current left knee disability is caused by the service-connected back disability?

c) If not caused by the service-connected back disability, is it at least as likely as not (50 percent probability or greater) that the left knee disability is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected back disability?  If the VA examiner opines that the left knee disability is aggravated by the service-connected back disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the requested opinions, the VA examiner should assume, as fact, that the Veteran has a current diagnosis of left knee arthritis and strain.  

In rendering the requested opinions in paragraphs b) and c), the VA examiner should address the significance, if any, of the Veteran's use of an assistive device (walker) on the Veteran's gait, or the effect, if any, on the Veteran's gait without the use of the walker.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal of service connection for a left knee disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, the AOJ should provide a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




